 



Third Substitute Promissory Note

Revolving Line of Credit

 

October 4, 2012

 



Borrowers: Black Diamond, Inc., formerly known as Clarus Corporation   Black
Diamond Equipment, Ltd.   Black Diamond Retail, Inc.   Everest/Sapphire
Acquisition, LLC   Gregory Mountain Products, LLC   POC USA, LLC   Pieps
Corporation   BD European Holdings, LLC     Lender: Zions First National Bank  
  Amount: $35,000,000.00     Maturity Date: July 2, 2013





 



For value received, Black Diamond, Inc., a Delaware corporation, formerly known
as Clarus Corporation, Black Diamond Equipment, Ltd., a Delaware corporation,
Black Diamond Retail, Inc., a Delaware corporation, Everest/Sapphire
Acquisition, LLC, a Delaware limited liability company, Gregory Mountain
Products, LLC, a Delaware limited liability company, POC USA, LLC, a Delaware
limited liability company, Pieps Corporation, a California corporation, and BD
European Holdings, LLC, a Delaware limited liability company (individually and
collectively herein, “Borrowers”), promise to pay to the order of Zions First
National Bank (“Lender”) at its Corporate Banking Group, One South Main, Suite
200, Salt Lake City, Utah 84133, the sum of thirty-five million dollars
($35,000,000.00) or such other principal balance as may be outstanding hereunder
in lawful money of the United States with interest thereon calculated and
payable as provided herein.

 

Definitions

 

Terms used in the singular shall have the same meaning when used in the plural
and vice versa. As used in this Promissory Note, the term:

 

“Banking Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in the State of Utah are authorized or required to
close.

 

“Default Rate” means Ninety Day LIBOR Rate plus seven and five-tenths percent
(7.5%) per annum.

 

“Dollars” and the sign “$” mean lawful money of the United States.

 

“EBITDA” shall have the meaning set forth in the Loan Agreement.

 



 

 

 

“Loan Agreement” means the Loan Agreement dated May 28, 2010 between Lender and
Borrowers, together with any exhibits, amendments, addenda, and modifications.

 

“Ninety Day FHLB Rate” means the rate per annum quoted by Lender as Lender’s
Ninety Day Federal Home Loan Bank rate based upon the FHLB Seattle rate as
quoted in Bloomberg, or on the FHLB Seattle internet web site at
www.FHLBsea.com, or other comparable service selected by Lender. The definition
of “Ninety Day FHLB Rate” is to be strictly interpreted and is not intended to
serve any purpose other than providing an index to determine the interest rate
used herein. It is not necessarily the lowest rate charged by Lender on its
loans. If the Ninety Day FHLB Rate becomes unavailable during the term of this
Promissory Note, Lender may designate a substitute index after notifying
Borrowers.

 

“Ninety Day LIBOR Rate” means the rate per annum quoted by Lender as its Ninety
Day LIBOR Rate based upon quotes from the London Interbank Offered Rate from the
British Bankers Association Interest Settlement Rates as quoted for United
States Dollars by Bloomberg or other comparable services selected by Lender.
This definition of “Ninety Day LIBOR Rate” is to be strictly interpreted and is
not intended to serve any purpose other than providing an index to determine the
interest rate used herein. It is not the lowest rate at which Lender may make
loans to any of its customers, either now or in the future.

 

“Promissory Note” means this Third Substitute Promissory Note (Revolving Line of
Credit).

 

“Senior Net Debt” shall have the meaning set forth in the Loan Agreement.

 

“Trailing Twelve Month” shall have the meaning set forth in the Loan Agreement.

 

Interest

 

Interest shall accrue on the outstanding principal balance hereunder from the
date of disbursement until paid, both before and after judgment, at a variable
rate computed on the basis of the Ninety Day LIBOR Rate from time to time in
effect, adjusted as of the date of any change in the Ninety Day LIBOR Rate, and
on a three hundred sixty (360) day year as follows: (A) Ninety Day LIBOR Rate
plus three and five-tenths percent (3.5%) per annum at all times that Borrowers’
Senior Net Debt to Trailing Twelve Month EBITDA ratio is greater than or equal
to two and five-tenths (2.5); (B) Ninety Day LIBOR Rate plus two and
seventy-five hundredths percent (2.75%) per annum at all times that Borrowers’
Senior Net Debt to Trailing Twelve Month EBITDA ratio is less than two and
five-tenths (2.5).

 



2

 

 

Notwithstanding the foregoing, if Lender reasonably determines (which
determination shall be conclusive) that (i) quotations of interest rates
referred to in the definition of Lender’s Ninety Day LIBOR Rate are not being
provided in the relevant amounts or for the relevant maturities for purposes of
Lender determining the Ninety Day LIBOR Rate, (ii) the adoption of any
applicable law, rule, or regulation or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender with any request or directive (whether or not
having the force of law) of any such authority, central bank, or comparable
agency shall make it unlawful or impossible for Lender to offer loans based on
the Ninety Day LIBOR Rate, or (iii) the Ninety Day LIBOR Rate does not
adequately cover the cost of Lender making or maintaining advances based on the
Ninety Day LIBOR Rate, then Lender shall give notice thereof to Borrowers,
whereupon until Lender notifies Borrowers that the circumstances giving rise to
such suspension no longer exist, the interest rate hereunder shall be converted
to a variable rate computed on the basis of the Ninety Day FHLB Rate, adjusted
as of the date of any change in the Ninety Day FHLB Rate, and a three hundred
sixty (360) day year as follows: (A) Ninety Day FHLB Rate plus three and
five-tenths percent (3.5%) per annum at all times that Borrowers’ Senior Net
Debt to Trailing Twelve Month EBITDA ratio is greater than or equal to 2.5; (B)
Ninety Day FHLB Rate plus two and seventy-five hundredths percent (2.75%) per
annum at all times that Borrowers’ Senior Net Debt to Trailing Twelve Month
EBITDA ratio is less than 2.5.

 

The foregoing margins above the Ninety Day LIBOR Rate or Ninety Day FHLB Rate
shall adjust on the first day of each month following the later of the due date
or date of receipt of the quarterly or annual financial statements to be
provided by Borrowers pursuant to the Loan Agreement.

 

Notwithstanding the foregoing, in no case shall interest be less than three and
twenty-five hundredths percent (3.25%) per annum, regardless of Borrowers’
Senior Net Debt to Trailing Twelve Month EBITDA ratio and regardless of the
Ninety Day LIBOR Rate or Ninety Day FHLB Rate.

 

Revolving Line of Credit

 

This Promissory Note shall be a revolving line of credit under which Borrowers
may repeatedly draw and repay funds, so long as no Event of Default has occurred
hereunder or under the Loan Agreement which has not been timely cured or waived.
All disbursements under this Promissory Note shall be made in accordance with
the Loan Agreement.

 

Principal and interest shall be payable as follows: Interest accrued is to be
paid monthly in arrears commencing June 1, 2010, and on the same day of each
month thereafter. All principal and unpaid interest shall be paid in full on
July 2, 2013.

 

All payments shall be applied first to accrued interest and the remainder, if
any, to principal.

 

Prepayment

 

Borrowers may prepay all or any portion of this Promissory Note at any time
without penalty. Any prepayment received by Lender after 2:00 p.m. Mountain Time
shall be deemed received on the following Banking Business Day. Any prepayment
may be subject to fees or charges relating to the breakage of or constitute a
termination event under an Interest Rate Management Transaction (as defined in
the Loan Agreement).

 



3

 

 

General

 

This Promissory Note is made in accordance with, governed by, and deemed to be a
promissory note under, and subject to all terms and conditions of, the Loan
Agreement.

 

If, at any time prior to the maturity of this Promissory Note, this Promissory
Note shall have a zero balance owing, this Promissory Note shall not be deemed
satisfied or terminated by and shall remain in full force and effect for future
draws unless terminated upon other grounds.

 

Upon an Event of Default in payment of any principal or interest when due,
whether due at stated maturity, by acceleration, or otherwise, all outstanding
principal shall bear interest at the Default Rate from the date when due until
paid, both before and after judgment.

 

If an Event of Default occurs, time being the essence hereof, then the entire
unpaid balance, with interest as aforesaid, shall, at the election of the holder
hereof and without notice of such election, become immediately due and payable
in full.

 

If an Event of Default occurs, Borrowers agree to pay to the holder hereof all
collection costs, including reasonable attorney fees and legal expenses, in
addition to all other sums due hereunder.

 

This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Utah.

 

Borrowers acknowledge that by execution and delivery of this Promissory Note
Borrowers have transacted business in the State of Utah and Borrowers
voluntarily submit to, consent to, and waive any defense to the jurisdiction of
courts located in the State of Utah as to all matters relating to or arising
from this Promissory Note. EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER AND
EXCEPT AS PROVIDED IN THE ARBITRATION PROVISIONS IN THE LOAN AGREEMENT, THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND
EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES,
ARISING UNDER OR RELATING TO THIS PROMISSORY NOTE. NO LAWSUIT, PROCEEDING, OR
ANY OTHER ACTION RELATING TO OR ARISING UNDER THIS PROMISSORY NOTE MAY BE
COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING
BY LENDER.

 

All obligations of Borrowers under this Promissory Note shall be joint and
several.

 

Borrowers and all endorsers, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, protest, notice of protest,
notice of protest and of non-payment and of dishonor, and consent to extensions
of time, renewal, waivers or modifications without notice and further consent to
the release of any collateral or any part thereof with or without substitution.

 

This Promissory Note restates, replaces and supersedes in its entirety, but does
not extinguish or novate, that certain Second Substitute Promissory Note dated
September 28, 2012, executed by Borrower, and any previous renewals,
modifications or amendments thereof (the “Prior Note”). All interest evidenced
by the Prior Note shall continue to be due and payable until paid.

 

[Signature Pages Follow]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Substitute
Promissory Note and it becomes effective as of the day and year first set forth
above.

 

Borrowers:

 

Black Diamond, Inc.

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Chief Financial Officer, Secretary

and Treasurer

 

 

 

Black Diamond Equipment, Ltd.

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Chief Financial Officer and Secretary

 

 

Black Diamond Retail, Inc.

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Chief Financial Officer and Secretary

 

 

Everest/Sapphire Acquisition, LLC

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Secretary and Treasurer

 

 

Gregory Mountain Products, LLC

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Treasurer

 



 

 

  

POC USA, LLC

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Secretary and Treasurer

 

 

Pieps Corporation

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Secretary and Treasurer

 

BD European Holdings, LLC

 

 

By: /s/ Robert Peay

Name: Robert Peay

Title: Secretary and Treasurer

 

 

Lender:

 

Zions First National Bank

 

 

By:/s/ Michael R. Brough

Name: Michael R. Brough

Title: Senior Vice President

 



 

